Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 Datron Smith, Appellant                                Appeal from the 396th District Court of
                                                        Tarrant County, Texas (Tr. Ct. No.
 No. 06-16-00131-CR         v.                          1420878D).         Memorandum Opinion
                                                        delivered by Justice Moseley, Chief Justice
 The State of Texas, Appellee                           Morriss and Justice Burgess participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Datron Smith, has adequately indicated his inability to pay costs
of appeal. Therefore, we waive payment of costs.



                                                       RENDERED FEBRUARY 16, 2017
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk